FILED
                            NOT FOR PUBLICATION                               SEP 04 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES MARK HINKLEY,                               No. 13-35973

               Plaintiff - Appellant,             D.C. No. 3:13-cv-05178-RJB

 v.
                                                  MEMORANDUM*
SCOTT RUSSELL; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Washington state prisoner James Mark Hinkley appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process violations arising out of a disciplinary hearing and the disposal of his

personal property. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir. 2011). We

affirm.

      The district court properly granted summary judgment on Hinkley’s due

process claim based on the unauthorized deprivation of his property because

Hinkley had an adequate postdeprivation remedy under Washington law. See

Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the

procedural requirements of the Due Process Clause of the Fourteenth Amendment

if a meaningful postdeprivation remedy for the loss is available.”).

      The district court properly granted summary judgment on Hinkley’s due

process claim based on his placement in administrative segregation because

Hinkley failed to raise a genuine dispute of material fact as to whether he was

deprived of a cognizable liberty interest. See Sandin v. Conner, 515 U.S. 472, 483-

84 (1995) (holding that a constitutionally protected liberty interest arises only

when a restraint imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life”).

      The district court properly granted summary judgment on Hinkley’s due

process claim based on his loss of his good time credits because Hinkley failed to

raise a genuine dispute of material fact as to whether he was denied any procedural


                                            2                                   13-35973
protections that were due. See Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974)

(setting forth due process requirements for prison disciplinary proceedings).

      We reject Hinkley’s contention that the district court erred in treating his

claims as state law claims.

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                     13-35973